UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   May 30, 2019

                                      No. 18-1663

                          UNITED STATES OF AMERICA

                                          v.

                                    TYSON BAKER,
                                           Appellant

                          (M.D. Pa. No. 1-16-cr-00018-001)

Present: JORDAN, KRAUSE and ROTH, Circuit Judges

         Motion by Appellee to Publish Opinion Dated May 24, 2019.



                                                    Respectfully,
                                                    Clerk/kr

_________________________________ORDER________________________________
The foregoing motion to publish opinion is hereby GRANTED.


                                                    By the Court,

                                                    s/ Kent A. Jordan
                                                    Circuit Judge

Dated: July 1, 2019

kr/cc: William A. Behe, Esq.
       Jack J. McMahon, Jr., Esq.